Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/12/2022 has been entered.
Priority
This application is a CON of 17/267,699 which is a 371 of PCT/US2019/052108 (filed 9/20/2019) which claims benefit of 62/733,937 (filed 9/20/2018) and claims benefit of 62/879,881 (filed 7/29/2019).

Election/Restrictions
Applicant's election without traverse of group II in the reply filed on 8/20/2021 is acknowledged. 
Claims 96-101 and 106-115 are under examination. 

Claim Interpretation
Claim 115 recites intended/necessary result of the claimed product without providing structural limitation to the product, therefore is rejected together with its independent claim as long as the same product is taught by cited art (see 102 rejection below). 

New Rejections:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 96-101 and 106-115 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 96 contains the trademark/trade names “Ficoll”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe density gradient and, accordingly, the identification/description is indefinite.

Maintenance of Rejections:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 96-101 and 106-115 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 96-101 and 106-115 are determined to be directed to a product of nature. 
Claims 96-101 and 106-115 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a product of nature) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a cryopreserved tumor fragment which are natural product. 
Regarding Step 1 (YES) and 2A (Prong one, YES), for independent claim 96, the judicial exception (JE) is a cryopreserved tumor fragment, which is naturally occurring thus direct to product of nature. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the recited cryopreservation medium (including DMSO and antimicrobial agent) is routinely and conventionally used in cryopreservation. Regarding Step 2B (NO), the recitation of the cryopreserved tumor fragment (including DMSO and antimicrobial agent which is routinely and conventionally used in cryopreservation) does not amount to “significantly more” or acquiring new properties they do not have on their own as nature product. There is no indication in the specification that the claimed cryopreservation have any characteristic (structural, functional, or otherwise) that are different from the naturally occurring products. Thus the claimed product/composition does not have markedly different characteristics from what occurs in nature. Thus the claim do not amount to significantly more that nature products, therefore is not eligible under 101. Additional limitations are needed to integrates the product of nature and transform the claims to a patent-eligible practical application. 

Response to Argument
Applicant’s arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Applicant argued that a tumor fragment does not naturally occur outside the body and the cryopreservation medium is not found in nature, therefore not a natural product.
It is the examiner’s position that as described above the two prong 101 analysis indicates: the claims recite natural phenomenon (Step 1, Step 2A, Prong One) and the claims do not recite additional elements that integrate the judicial exception into a practical application: do not recite additional elements that amount to significantly more than the judicial exception (Step 2A, Prong Two and Step 2B because the recitation of the cryopreserved tumor fragment (including cryopreservation medium) as a whole do not have properties that are different from its natural counterpart, the merely preserved fragmented tumor (natural product) in cryopreservation medium, which is otherwise naturally occurring does not amount to “significantly more” or acquiring new properties they do not have on their own as nature product. Therefore, the claimed product/composition does not have markedly different characteristics from what occurs in nature.
Applicant argued that claim recites additional elements, e.g. flash freezing using the vapor phase of liquid nitrogen integrate the alleged exception into a practical application.
It is the examiner’s position that there is no indication the flash freezing providing “significantly more” or acquiring new properties the tumor fragment do not have on its own as nature product.
Applicant argued that the claim is patent eligible at Step 2A.
It is the examiner’s position that regarding Step 1 (YES) and 2A (Prong one, YES), for independent claim 96, the judicial exception (JE) is a cryopreserved tumor fragment, which is naturally occurring thus direct to product of nature. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the recited cryopreservation medium is routinely and conventionally used in cryopreservation. Regarding Step 2B (NO), because the recited cryopreservation medium (including DMSO and antimicrobial agent) is routinely and conventionally does not amount to “significantly more” or acquiring new properties they do not have on their own as nature product.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 96-101 and 109-114 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 96 recites the product/composition by a process of making the product/ composition without reciting any structure characteristic of the product/composition.
See MPEP for product-by-process claims:
2113    Product-by-Process Claims [R-08.2012] 
  PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ). 

	Claim 96 (and its dependent claims) is interpreted as product claims that are not defined by the process of making. Therefore, a 35 USC 102 rejection is made below because a product appearing to be substantially identical is found.

Response to Argument
Applicant’s arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Applicant argued that the product resulting from the process recited in the claims is novel and non-obvious.
It is the examiner’s position that the claims drawn to a product/tumor fragment which is defined by what it is not how it is made, see above, because the determination of patentability is based on the product itself and the recited method steps do not provide distinct patentable structural limitations for the claimed product: no distinctive structure/properties characteristics are provided to the claimed product through the process claims/limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 96-101, 106-107 and 109-115 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (Gastroenterology, 1990, 98:259-268).
Yoo teaches a cryopreserved tumor fragment (page 259, title and abstract). 
For Claims 96-101 and 109-114: the reference teaches a cryopreserved tumor fragment (“tumor fragment” is not claimed/defined in the instant application to be distinct from the teaching of cryopreserved cells from tumor fragment, page 260, right column, 1st full paragraph++ and page 261, left column, 2nd full paragraph, line 9++). 
For Claims 106-107: the reference teaches the cryopreservation medium comprises 10% dimethyl sulfoxide (page 261, left column, 2nd full paragraph, line 9++); at least one antimicrobial agent/antibiotics (page 260, right column, 1st full paragraph, line 11++).

Claims 96-101 and 106-115 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikarashi (Jpn. J. Cancer Res., 1992, 83:1359-1365).
Ikarashi teaches a cryopreserved tumor fragment (page 259, title and abstract). 
For Claims 96-101 and 109-114: the reference teaches a cryopreserved tumor fragment (“tumor fragment” is not claimed/defined in the instant application to be distinct from the teaching of cryopreserved cells from tumor fragment, page 1360, left column, 2nd full paragraph++), the reference teaches the same starting point: tumor divided into small pieces/fragmenting a dissected tumor (page 1359, right column, 2nd paragraph, line 7++) and the same end product: tumor fragment/TIL cryopreserved in liquid nitrogen (page 1360, left column, 2nd full paragraph++).
For Claims 106-108: the reference teaches the cryopreservation medium comprises 7.5% dimethyl sulfoxide (page 1360, left column, 2nd full paragraph, line 3++).); at least one antimicrobial agent: gentamicin at 50 ug/ml (page 1360, left column, line 8++ and 2nd full paragraph, line 3++).

Response to Argument
Applicant’s arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Applicant argued that Yoo fails to disclose fragments not processed with density gradient using Ficoll.
It is the examiner’s position that the claims (note: “Ficoll” as a trademark, which is under 112(b) rejection above) drawn to a product/tumor fragment whose patentability is determined based on the product itself and the recited method steps do not provide distinct patentable structural limitations for the claimed product taught by Yoo. It is not clear what distinctive structure/properties characteristics is associated with no Ficoll processing. Yoo teaches the same end product as recited including the process of incubating the tumor cells/fragment in DMSO medium and store in vapor phase of liquid N2 (page 261, left column, 2nd paragraph, line 9++ and line 12++).

Applicant’s arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Applicant argued that Ikarashi fails to disclose fragments not processed with density gradient using Ficoll, fails to disclose tumor fragment in a cryopreservation medium prior to flash freezing the fragment using the vapor phase of liquid nitrogen.
It is the examiner’s position that the claims (note: “Ficoll” as a trademark, which is under 112(b) rejection above) drawn to a product/tumor fragment whose patentability is determined based on the product itself and the recited method steps do not provide distinct patentable structural limitations for the claimed product taught by Ikarashi. It is not clear what distinctive structure/properties characteristics is associated with no Ficoll processing. Ikarashi teaches the same starting point: tumor divided into small pieces/fragmenting a dissected tumor (page 1359, right column, 2nd paragraph, line 7++) and the same end product: tumor fragment/TIL cryopreserved in liquid nitrogen (page 1360, left column, 2nd full paragraph++) because any tissue/fragment/cell will become frozen within two minutes after dropping into liquid nitrogen (see instant specification US20210274776, [0363]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 96-101 and 106-114 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least withdrawn claims 1, 9 and 11-14 of co-pending US application No. 17267699. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a cryopreserved tumor tissue, wherein the co-pending application direct to method of cryopreserving the tumor tissue, therefore the instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Response to Argument
No argument is presented for the obviousness-type double patenting rejection, therefore the rejection is maintained.

Conclusion
No claim is allowed. 


Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653